     Case 1-19-01097-cec        Doc 26     Filed 03/03/20    Entered 03/03/20 17:40:46



                                                                            Seth D. Weinberg, Esq.

                                                                            450 Seventh Ave, Ste 1408
                                                                            New York, NY 10123
                                                                            T. 212.643.6677
                                                                            F. 347.491.4048
                                                                            sweinberg@hasbanilight.com


March 3, 2020

VIA ECF
Chief Judge Carla E. Craig
U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

       RE:      Gustavia Home, LLC v. Deutsche Bank National Trust Company, et al
                Adversary Pro. No.: 19-01097-cec
                Letter in Opposition to Request for Leave to File Motion for Summary Judgment

Dear Judge Craig,

We represent Gustavia Home, LLC (the “Plaintiff” of “Gustavia”) in the above referenced
adversary proceeding. We write in response to Deutsche Bank National Trust Company As Trustee
Under The Pooling and Servicing Agreement Related to Impac Secured Assets Corp., Mortgage
Pass-Through Certificates Series 2006-3’s (“Defendant” or “DBNTC”) March 3, 2020 letter
seeking leave of this Court to file a Motion for Summary Judgment under seal. See ECF Dkt. No.:
25. Gustavia opposes DBNYC’s request only to the extent that leave to file a Motion for Summary
Judgment should be denied because discovery concerning the central issue to this matter remains
outstanding. The issue concerns DBNTC establishment through documentary proof of its alleged
payment of taxes, insurance and other expenses. These alleged expenditures were then capitalized
into a loan modification despite the fact that DBNTC cannot established having paid these
expenses.

Gustavia commenced this adversary proceeding on July 19, 2019. See ECF Dkt. No.: 1. On August
22, 2019, Gustavia filed an amended complaint. See ECF Dkt. No.: 8. On October 11, 2019, the
undersigned served a Notice to Take Depositions and a First Set of Requests for Production on
Counsel for DBNTC. The response First Set of Requests for Production was initially due
November 10, 2019 and the deposition was noticed for December 5, 2019. The parties
subsequently agreed to adjourn these dates and DBNTC reiterated that it would produce a witness
for a deposition. At the February 4, 2020 hearing, this Court issued a Scheduling order mandating
that discovery must be completed no later than March 31, 2020. See ECF Dkt. No.: 24. On
February 28, 2020, DBNTC provided its Responses and Objections to Plaintiff’s First Request for
Production of Documents. DBNTC stated in its cover-email to the undersigned that additional
confidential documents would be provided pending the issuance of a Protective Order.

On March 2, 2020, the undersigned and counsel for DBNTC agreed to the terms of exchange for
these additional confidential documents pending this Court execution of a Protective Order.
However, a new deposition of a DBNTC has not been scheduled because Gustavia needs the
      Case 1-19-01097-cec        Doc 26     Filed 03/03/20       Entered 03/03/20 17:40:46




supplemental production to move forward with the deposition. Thus, DBNTC’s request for leave
is pre-mature because a significant portion of its document production has not yet been provided
to the undersigned and the deposition of the DBNTC representative still must occur.

We thank the Court for its continued attention to this matter.


                                                             Respectfully,

                                                             /s/ Seth D. Weinberg

cc:    VIA ECF
       Karena J. Straub, Esq.
       Parker Ibrahim & Berg LLP
       Counsel for DBNTC as Trustee
       270 Davidson Avenue, 5th Floor
       Somerset, New Jersey 08883
